DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasawa et al. (US 2009/0109933 A1) in view of Selvaganapathy et al. (US 2017/0374672 A1).
Regarding claim 1, Murasawa discloses a communications system comprising:
a communication terminal device (fig.1 which discloses a User Equipment (UE) which is able to communicate with base stations wirelessly, par.[0056 – 0057]);
a plurality of base station devices (fig.1 which discloses multiple base stations) configured to perform radio communication with the communication terminal device (par.[0056] discloses that the base stations are able to communicate wirelessly with the mobile device); and
a core network configured (par.[0056] which discloses the Mobility Management Entity (MME-10) and the Serving Gateway (SGW-20) and , par.[0006]), par.[0056]) to provide information about the communication with the communication terminal device to the plurality of base station devices (par.[0056] which recites, in part, “The mobile communication system in the embodiment is built up by an MME 10, a serving GW 20, eNB 31, eNB 32, etc. and provides predetermined mobile communication services to mobile terminals (which will hereinafter be symbolized by UE (User Equipment)) 3 connected to the mobile communication system”. The Examiner Notes, that the MME is responsible for the control plane and handles signaling related to mobility and security. The SGW deal with the user plane and is configured to transport IP data traffic between the user equipment and external networks. Furthermore, the SGW is the 
wherein the plurality of base station devices (fig.1 which discloses the plurality of eNodeB) include a master base station device (fig.1 element 31) configured to perform main processing (par.[0060 – 0061] discloses that Control Plane (C-Plane) and User Plane (U-Plane) processing is performed at the Master eNB to the slave eNB), and a plurality of secondary base station devices (fig.1 which discloses a Slave eNB) to be connected to the master base station device (par.[0057] which discloses that the Master eNB is connected over an IP link to the Slave eNB), and 
at least one of control plane data (par.[0060 - 0063] which discloses the control plane from the MME to the master eNB to the slave eNB to the UE-3) about control of the communication (par.[0008]) and user plane data (fig.2 and par.[0060- 0063]) about a user is transmitted to an received from the communication terminal device via the master base station device (par.[0008 - 0009 and 0060 – 0063] fig.2), the control plane data and the user plane data being contained in the information provided by the core network about the communication with the terminal device (fig.2 and par.[0008 – 0009]).
While the disclosure of Murasawa substantially discloses the claimed invention it does not disclose:
the master base station device is a base station device of LTE-A, and
the plurality of secondary base station devices are base station devices of 5G.
In an analogous art, Selvaganapathy discloses:

the plurality of secondary base station devices are base station devices of 5G (par.[0015] discloses that the SeNB is an NR node, e.g. a 5G node).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Murasawa with the methods for using 5G gNB as secondary base stations as discussed in Selvaganapathy. The motivation/suggestion would have been to support low-latency communications, massive-MTC communications, and/or enhanced mobile broadband (Selvaganapathy par.[0013]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasawa and Selvanapathy  as applied to claim 1 above, and further in view of Michel et al. (US 2014/0080488 A1).
Regarding claim 2, Murasawa and Selvanapathy substantially discloses the method of claim 1, and Selvanapathy further discloses that 5G uses a certain frequency band, par.[0013], but does not explicitly disclose:
the master base station device and the plurality of secondary base station devices use frequency bands different from each other.
In an analogous art, Michel discloses:
the master base station device and the plurality of secondary base station devices use frequency bands different from each other (par.[0010] which discloses that that operators in heterogeneous network environments can choose from a plurality of 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify the disclosure of Murasawa and Selvanapathy, with the well-known techniques of deploying the base stations using different carrier frequencies, also known as dedicated carrier deployment as discussed by Michel. The motivation/suggestion would have because the skilled artisan would have known that different carrier frequencies.

 Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasawa and Selvanapathy as applied to claim 1 above, and further in view of Papasakellariou et al. (US 2015/0201383 A1).
Regarding claim 2, Murasawa and Selvanapathy substantially discloses the method of claim 1, and Selvanapathy further discloses that 5G uses a certain frequency band, par.[0013], but does not explicitly disclose:
the master base station device and the plurality of secondary base station devices use frequency bands different from each other.
In an analogous art, Papasakellariou discloses:
the master base station device and the plurality of secondary base station devices use frequency bands different from each other (par.[0081] discloses that Macro and Micro cells operate on different carrier frequencies).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify the disclosure of Murasawa and Selvanapathy, . 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasawa and Selvanapathy as applied to claim 1 above, and further in view of Takeda et al. (US 2016/0255583 A1).
Regarding claim 2, Muraswa and Selvanapathy substantially discloses the method of claim 1, and Selvanapathy further discloses that 5G uses a certain frequency band, par.[0013], but does not explicitly disclose:
the master base station device and the plurality of secondary base station devices use frequency bands different from each other.
In an analogous art, Takeda discloses:
the master base station device (fig.6 element 11) and the plurality of secondary base station devices (fig.6 element 12) use frequency bands different from each other (par.[0020 – 0021] which recites, in part “a scenario to provide small cells S in a 
high-density deployment is under study for the purpose of supporting the continuing growth of traffic.  According to this scenario, a carrier of a relatively low frequency band is used in the macro cell M, and a carrier of a relatively high frequency band is used in the small cells S”).


Regarding claim 3, Takeda discloses wherein each of the master base station device and the plurality of secondary base station devices uses an array antenna for the radio communication with the communication terminal device (fig.6 which discloses that both the Master and Slave base stations comprising array antenna, fig.7), and the plurality of secondary base station devices use an identical frequency band which is different from a frequency band used by the master base station device (par.[0020 – 0021] describe the Master Base Station using a relatively low frequency band, and the small/slave base stations using a relatively high frequency band).


	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takiyasu et al. (US 5,862,142) “Frequency Hopping Wireless Communication System and Communication Equipment”
Parkvall et al. (US 2020/0028745 A1) “Network Architecture, Methods, and Devices for a Wireless Communications Network”
Chung et al. (US 2016/0212682 A1) “Apparatus and Method for Providing Device-to-Device Communication-Based Service for Isolated User Equipment in Mobile Communication System”
Jung et al. (US 2017/0048151 A1) “Device and Method for Transmitting/Receiving Data in Wireless Communications Networks”
	Fan et al. (US 10,542,473 B2) “Wireless Communication System, A Wireless Device, Network Nodes, and Methods Therein, for Changing Master Node for the Wireless Device”.
	Joel (US 3663762 A) “Mobile Communication System”                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411